DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) were submitted on 12/21/2020, 11/23/2021 and 02/24/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0300421 to Iritani et al.
With respect to claim 1, Iritani et al. teach a storage battery container 4 including at least a top surface 41, a bottom surface 42, and a side surface 43, 44, and accommodating a plurality of storage batteries 2, the storage battery container 4 comprising: 
an air supply portion 20 including an air inlet port 26; 
the power source device 1 (a variable heat dissipation device) provided for each of the storage batteries 2 and configured to, when being driven, introduce air from the air supply portion 20 into the storage battery 2 and discharge heat in the storage battery 2 together with the air so as to achieve heat balance of heat accumulation in the storage battery 2; and 
an air exhaust portion 46 provided on the side surface in correspondence with a heat discharge portion 46 of the power source device 1 (the variable heat dissipation device) and including an air exhaust port 46, 
wherein the air supply portion 20 places the air inlet port 26 in an opened state when supplied with electric power, and places the air inlet port 26 in a closed state when the supply of electric power is stopped, and 
the air exhaust portion 46 places the air exhaust port 46 in an opened state when the power source device 1 (the variable heat dissipation device) is driven, and places the air exhaust port 46 in a closed state when (the variable heat dissipation device) is stopped. 
(Iritani et al.: Sections [0035]-[0040]; Fig. 1).
	
	Iritani et al. do not specifically teach the air inlet port provided in the bottom surface in Fig. 1 or the 1st embodiment. 
	However, it would have been obvious as of the effective filing dated of the claimed invention to have the air inlet port provided in the bottom surface since Iritani et al. teach an alternative, which is the air inlet port provided in the bottom surface in Fig. 5 or the 5th embodiment.

With respect to claim 2, Iritani et al. teach the storage battery, wherein the air supply portion 20 includes a door 25 (an opening/closing lid) configured to close the air inlet port 26 by an own weight thereof when the supply of electric power is stopped (Iritani et al.: Sections [0035]-[0040]; Fig. 1).

With respect to claim 3, Iritani et al. teach the storage battery, wherein the air supply portion 20 holds the door 25 (the opening/closing lid) when supplied with electric power, to thereby place the air inlet port 26 in the opened state (Iritani et al.: Sections [0035]-[0040]; Fig. 1).

With respect to claim 5, Iritani et al. do not specifically teach the storage battery in Fig. 1, but Iritani et al. teach the storage battery in Fig. 7, wherein the air exhaust portion includes a communication passage 48 (a tube) having one opening 47 disposed corresponding to the heat discharge portion of the power source device (the variable heat dissipation device) and another opening 46E disposed outside of the side surface 44, and a direction of exhaust through the communication passage 48 (the tube) is horizontal in the upstream (Iritani et al.: Sections [0073]-[0075]; Fig. 7).
Iritani et al. further teach the storage battery in Fig. 5, wherein a direction of exhaust through the air exhaust port is downward (Iritani et al.: Sections [0068]-[0072]; Fig. 5).
It would have been obvious as of the effective filing dated of the claimed invention to have the air exhaust portion includes a tube having one opening disposed corresponding to the heat discharge portion of the variable heat dissipation device and another opening disposed outside of the side surface, and a direction of exhaust through the tube is horizontal and a direction of exhaust through the air exhaust port is downward, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950).

With respect to claim 6, with teaching from Fig. 7 of Iritani et al., Iritani et al. further teach the storage battery, wherein the air exhaust portion includes a door 5 (a rotary shaft and a rotary plate) that are attached to the air discharging opening 46 of Fig. 1 of the communication passage 48 (the tube) of Fig. 7 in a position closer to the another opening, and the door 5 (the rotary plate) is turned in one direction around the rotary shaft by a wind pressure that is produced as the controller of the power source device 1 (the variable heat dissipation device) discharges the heat when the power source device 1 (the variable heat dissipation device) is driven, to thereby place the air exhaust port 46 into the opened state (Iritani et al.: Sections [0035]-[0040]; Fig. 1).

With respect to claim 7, Iritani et al. teach the storage battery, wherein the air exhaust portion includes a weight provided for the door 5 (the rotary plate) to adjust at least the turning of the door 5 (the rotary plate) in the one direction (Iritani et al.: Sections [0035]-[0040]; Fig. 1).

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0300421 to Iritani et al. in view of US Patent Application Publication 2017/0187083 to Mueller et al.
With respect to claim 4, Iritani et al. do not specifically teach the storage battery, wherein the air inlet port is provided with a filter configured to prevent entry of dust.
However, Mueller et al. teach a cooling device integrated in the housing for battery comprising air filters 32 and 42 for both air inlet point 30 and air outlet point 40 (Mueller et al.: Section [0032]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Iritani et al. with the above teaching from Mueller et al. with the motivation of having a means such the filters prevent any undesired object from getting in the cooling system.

With respect to claim 8, Iritani et al. do not specifically teach the storage battery, wherein the air exhaust port is provided with a filter configured to prevent entry of dust.
However, Mueller et al. teach a cooling device integrated in the housing for battery comprising air filters 32 and 42 for both air inlet point 30 and air outlet point 40 (Mueller et al.: Section [0032]).
It would have been obvious as of the effective filing dated of the claimed invention to have modified Iritani et al. with the above teaching from Mueller et al. with the motivation of having a means such the filters prevent any undesired object from getting in the cooling system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication 2011/0300421 to Iritani et al. in view of US Patent Application Publication 2011/0274995 to Tanabe et al.
With respect to claim 9, with teaching from Fig. 7 of Iritani et al., Iritani et al. do not specifically teach the storage battery, wherein at least a portion of the tube where the rotary shaft and the rotary plate are provided is covered by a hood, and the air exhaust port is provided in a lower part of the hood.
However, Tanabe et al. teach a fuel cell comprising a ventilation air passage having an air outlet 10 with a hood for preventing foreign matter from entering the main body package 1 (Tanabe et al.: Section [0068]; Fig. 5).
It would have been obvious as of the effective filing dated of the claimed invention to have at least a portion of the tube in Fig.7 of Iritani et al. where the door 5 (the rotary shaft and the rotary plate) are provided is covered by a hood from Tanabe et al., and the air exhaust port 46 is provided in a lower part of the hood of Tanabe et al., since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70 (CCPA 1950), with the motivation of having a means such the hood is for preventing foreign matter from entering the system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ling Wen R Zeng, whose telephone number is (571) 272-6649.  The examiner can normally be reached from Monday to Friday between 8:00 AM and 4:30 PM.
	If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Cano Milton, can be reached at (313) 446-4937. The fax telephone numbers for this group are either (571) 273-8300 or (703) 872-9326 (for official communications including After Final communications labeled “Box AF”).
	Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
Sincerely,
/LINGWEN R ZENG/Examiner, Art Unit 1723                                                                                                                                                                                                        6/17/2022